DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-7, 9, 14, 16, 18-23 and 26-33 are examined herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 14, 16, 18-19, 21-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Finnigan (2004/0197461) in view of Morimoto (4,554,166), FAO and Finnigan2 (2006/0105080).
FAO: Torry Research Station. 2001. Handling and Processing Shrimp. Torry Advisory Note No. 54; FAO in partnership with Support unit for International Fisheries and Aquatic Research, SIFAR, 2001.

With regard to the prior art, the character "/” encompasses three options, for example: A, B, or A + B. 

With regard to the prior art, the term/phrase "extracellular calcium ions" encompasses that the source of the calcium is from calcium acetate, a species of calcium ions, as in claim 5 and discussed in the pending Disclosure on page 5.

Independent claim 1
Finnigan teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (0007).

No animal derivatives
Finnigan teaches that other ingredients are optional, such as animal or vegetable protein, therefore provides a scenario wherein 0 wt% of components are derived from animals (0018).

Amount of filamentous fungi
Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), as claimed.

Calcium Ions
Finnigan does not discuss the use of calcium ions or acetate moieties, like those that would be provided by calcium acetate.
Morimoto also teaches methods of making nutritional compositions with fibrous proteinaceous material (ab., 2, 55+) and further provides that it comprises calcium, from sources that include calcium acetate as a gelling agent (2, 42+) 




Morimoto teaches that the gelling agents are used in amounts that do not impart a bitter taste, and goes on to teach that such excessive amounts can be washed out of the protein fibers (2, 50+), which imparts that there is no upper limit to the amount of gelling agents used.
Morimoto also provides that the residual calcium ions in the product made, a meat analog (i.e. substitute) having the texture of natural shrimp (5, 12+), is in amounts of about 0.1 to 0.4 wt% (4, 24+).
FAO teaches that raw shrimp meat has about 75 to 80 percent water (see Composition of shrimp).
Therefore, given the water is extracted from Morimoto’s meat analog (i.e. substitute) having the texture of natural shrimp, to determine a dry weight amount of calcium ions, there would be at least 4 times the amount of calcium ions on a dry weight basis, or about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.1 wt% and less than 1 wt% of calcium ions in total, on a dry weight basis calcium ions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with fibrous proteinaceous material, as Finnigan, to include calcium ions, as claimed, because the combination of Morimoto and FAO illustrates that the art finds encompassing amounts of calcium ions, to be suitable for similar intended uses, including methods of making nutritional compositions with fibrous proteinaceous material, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Acetate Moieties
Since the source of calcium is calcium acetate, as discussed above, acetate moieties are in the composition from said source.

Aspect ratio (length/diameter) of fungi particles
Finnigan teaches that the fungi is subject to a step of size reduction using a blender and or homogenizer (0021), wherein the resultant length, a first dimension, is less than 200 µm (0023).  As for the diameter/width of the fungi particles, Finnigan teaches that a second dimension, perpendicular to the first dimension (i.e. length) is at least 1 µm (0027). Therefore the aspect ratio provided by Finnigan is 200/1 or 200, which provides the claimed range of greater than 40.
Further, one of skill in the art of blending and/or homogenizing would have a reasonable expectation of success in achieving a desired particle size by increasing or decreasing the size of food being sheered by adjusting the process parameters, such as time, number of blades used, rpm or power.

Length of the filamentous fungi
Finnigan does not discuss the claimed fungal particles average length, greater than 200 µm.




Finnigan2 also teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus (ab.), and further provides that the preferable number average length of the fungus is greater than 200 µm (0013), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible formulations comprising edible fungal particles of a filamentous fungus having a defined length, as the modified teaching above, to include fungal particles average length of greater than 200 µm, as claimed, because Finnigan2 illustrates that the art finds said average number fungal particle length to be suitable for similar intended uses, including methods of making edible formulations comprising edible fungal particles of a filamentous fungus having a defined length (see MPEP 2144.07).

Water
The modified teaching, in Finnigan2, provides the use of at least 50 wt% of water  in the edible formulations (0016-0017) comprising edible fungal particles of a filamentous fungus (ab.), therefore anticipates the claimed range of at least 50 wt% of water.

Dependent claims
Claim 5, with regard to the prior art, the term/phrase "extracellular calcium ions" encompasses calcium ion added versus those inherently provided within the edible fungi (per pg. 2, line 18+ of the pending Specification). 
Calcium Ions section above discussion on how the modified teaching provides amounts of filamentous fungus on a dry matter basis, of extracellular calcium ions, including an amount of about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.2 wt% of extracellular calcium ion on a dry matter basis, as claimed.

As for claim 6, with regard to the prior art, the term/phrase "extracellular calcium ions" encompasses calcium ion added versus those inherently provided within the edible fungi (per pg. 2, line 18+ of the pending Specification). 
See the discussion in the Calcium Ions section above discussion on how the modified teaching provides amounts of filamentous fungus on a dry matter basis, of extracellular calcium ions, including an amount of about at least 0.4 to 1.6 wt% calcium ions on a dry weight basis in total, which encompasses at least 0.5 wt% on a dry matter basis, on a dry matter basis calcium ions.

As for the limitations of claim 7, please see the Calcium ion and Water sections above.

As for claim 9, the modified teaching, in Morimoto, provides a composition comprising alginate (ab.). 




As for claim 14, Finnigan2 teaches the use of less than 7.5 wt%; dissolved and/or suspended solids, for example a vegetable pea protein (0018), which encompasses at least 1 wt% of a protein source (A) which is a source of vegetable protein but is not a wheat-based protein; and includes less than 20 wt% of protein source (A). The teaching of the protein being a suspended solid reads on its amount being based on dry weight.

As for claim 16, calcium acetate inherently comprises 1 calcium ion and 2 acetate ions, wherein calcium has a MW of about 40 and acetate has a MW of about 60, therefore calcium acetate comprises about 25 wt% calcium ions and about 75 wt% acetate ions.
The modified teaching, in Morimoto, provides a product that has about 0.1 to 0.4 wt% of calcium ions (4, 24+) from calcium acetate (ab, ref. clm. 13), and that there is no teaching of the acetate being removed, destroyed or converted, it is reasonable for one of skill in the art to extrapolate that there are twice as many acetate ions as calcium ions, including about 0.2 to 0.8 wt% of acetate ions, which means that the ratio of the wt% of acetate ions, about 0.2 to 0.8 wt%, divided by the wt% of filamentous fungus, at least 30 to 50 wt% of Finnigan, sums to about 0.004 to 0.03, which encompasses that the sum of the wt% of acetate ions divided by the wt% of filamentous fungus is from 0.005 to less than 0.04.


 

As for claim 18, Finnigan teaches the use of no egg albumin (0014), as claimed.
The modified teaching, in Finnigan2, provides the use of at least 50 wt% of water (0016-0017).
Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), as claimed.
The modified teaching, in Morimoto, provides up to about 0.4 wt% of calcium ions (4, 24+), which makes obvious the use of 0.5 wt% because the term about includes adjoining amounts of 0.5 wt%.
5,000 mg of calcium ion being per Kg, converts to 0.5 wt% of calcium ions.
Less than 25,000 mg of calcium ions per Kg converts to less than 2.5 wt% of calcium ions.
Therefore, Morimoto provide encompassing amounts of calcium ions as claimed, 
0.5 wt%, which is less than 2.5 wt% of calcium ions, as claimed.
Further, since Finnigan provides that the filamentous fungus is based on a dry weight matter basis, Morimoto teaching of the use of about 0.4 wt% of calcium ions (4, 24+) in combination with Finnigan, provides the use of about 0.4 wt% of calcium ions (4, 24+) with filamentous fungus on a dry matter basis, as claimed.






As for claim 19, Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), as claimed.
The modified teaching, in Morimoto, provides 0.1 to 0.4 wt% calcium ions (4, 24+)  from gelling agents, including calcium acetate (2, 42+).
Since calcium acetate deliver about 25 wt% of calcium ion, the teaching provides four times the amount of calcium acetate to do so, meaning about 0.4 to 1.6 acetate ions are delivered to result in the taught amount of calcium ions.
0.4 to 1.6 divided by at least 30 to 50 wt% is at least 0.008 to 0.053, which encompasses that the sum of the wt% of acetate ions divided by the wt% of filamentous fungus on a dry matter bases is at least 0.005, as claimed.

As for claim 21, Finnigan teaches a paste of fungal particles having a RNA (ribonucleic acid) content of less than 2 wt% (0065), such a teaching makes obvious the use of zero RNA, which encompasses it having a dry weight basis of less than 1.9 wt%.  

As for claim 22, Finnigan teaches the use of at least 30 wt% filamentous fungus on a dry matter basis (0015).  
The modified teaching, in Finnigan2, provides at least 80 wt% water (0016).
Such a teaching provides that the sum of the wt% of filamentous fungus divided by the wt% of water is about 0.375, which encompasses the claim of from 0.05 to less than 0.5.  

Further one of skill in the art of making food formulations would have the common knowledge of simple mathematics for adding more or less water to a composition for a desired amount of liquid therein, to achieve the claimed results.

As for claim 23, regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 50 grams, therefore such a claim would have been obvious.

As for claim 26, Finnigan teaches that at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0009).  

As for claim 27, Finnigan teaches said fungal particles comprise fungus selected from fungi imperfecti (0012, and ref. clm. 3).

As for claim 30, the modified teaching, in Morimoto, provides that the formulation made is a shrimp shaped analog product having the desired texture, juiciness and chewiness of natural shrimp (5, 10+), which makes obvious its intended use as a meat substitute. 



As for claim 31, Finnigan teaches that the fungi includes Fusarium (0011, and ref. clm. 4).  Regarding the composition made being in a package with includes at least 50 g of the edible formation, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including being packaged in a desired amount, including 50 grams, therefore such a claim would have been obvious.

As for claim 32, Finnigan teaches that the composition comprises at least 30 to 50 wt% of said filamentous fungus on a dry matter basis (0015), as claimed.

As for claim 33, Finnigan, provides that the preferred fungi have a cell wall which includes: chitin and/or chitosan; polymeric glucosamine; and beta1-3/1-6 glucans, as claimed.

Independent claim 28
Parts derived by animals: See the No animal derivatives section above.

Filamentous fungus: see the Amount of filamentous fungi section above

Number average length of fungal particles: See the Length of the filamentous fungi section above.

Mycelia: see the discussion of claim 26 above.

Calcium Ions: With regard to the prior art, the term/phrase "extracellular calcium ions" encompasses calcium ion added versus those inherently provided within the edible fungi (per pg. 2, line 18+ of the pending Specification).  Further, with regard to the prior art, the term/phrase "extracellular calcium ions" encompasses that the source of the calcium is from calcium acetate, a species of calcium ions, as in claim 5 and discussed in the pending Disclosure on page 5.  See the Calcium Ions section above that provides encompassing amounts. 

Acetate moieties: see the Acetate Moieties section above.

Ratio of acetate ions/wt% filamentous fungus: see the discussion of claim 16 above.

Dependent claim
As for claim 29, Finnigan teaches the use of at least 80 wt% of fungal particles in said formulation comprise fungal mycelia (0008), wherein said fungal particles comprise fungus selected from fungi imperfecti (0011).





Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Finnigan (2004/0197461) in view of Morimoto (4,554,166), FAO and Finnigan2 (2006/0105080), as applied to claims 1, 5-7, 9, 14, 16, 18-19, 21-23 and 26-33 further in view of Tonner (4,092,438).
With regard to the prior art, the term/phrase "on a dry weight basis" encompasses only the measurement toward the ingredients said phrase follows.
As for claim 20, the modified teaching does not discuss the dry weight amount of the acetate.
Tonner also teaches methods of making protein compositions comprising acetate salts, including calcium acetate (ab. and ref. clm. 1), and further provides that the mixture is in a powdered form, therefore the acetate is by dry weight bases, as claimed.
Tonner provides that the acetate salt is in an amount from about 0.5 to 3 wt% (ref. clm. 5).  As discussed previously, calcium acetate comprise 75 wt% acetate ions, therefore Tonner’s composition comprises about 0.375 to 2.25 wt% acetate ions in the protein composition, which encompasses the claim of from 0.10 to less than 1.5 wt% of acetate ions, on a dry matter basis.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making protein compositions with calcium, as Finnigan, to include from 0.10 to less than 1.5 wt% of acetate ions, on a dry matter basis, as claimed, because Tonner illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making protein compositions with calcium, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Response to Arguments
It is asserted, that Applicant has made a minor clarifying change to claim 6 and has included a new claim 33. Note that new claim 33 includes information as regards the filamentous fungus which the Applicant submits is inherent in the description of the edible formulation as "comprising edible fungal particles of a filamentous fungus...". In particular, a skilled person understands that "edible fungal particles of a filamentous fungus" do not simply comprise protein, but have a cell wall and other cellular structures, in contrast to the prior art which describes man-made filaments made from isolated, pure protein.  
In response, the primary teaching, Finnigan, provides: [0010] Preferred fungi have a cell wall which includes chitin and/or chitosan.  Preferred fungi have a cell wall which includes polymeric glucosamine.  Preferred fungi have a cell wall which includes .beta.1-3/1-6 glucans. Therefore the teaching provides the specific fungal particles as further limited in claim 33.

It is asserted, that in general terms, that the Examiner asserts obviousness in relation to claim 1 but does not provide a clear motivation (or clear reasons for combining) the four disclosures Finnigan, Morimoto, FAO and Finnigan 2. The use of four documents is, in the Applicant's view, an excessive number of documents, and is illustrative of the Examiner's difficulties in mounting the obviousness attack. The Examiner seems to regard the aforementioned cited documents as vast reservoirs of features which can be mixed and matched, without any necessary motivation, to attack 
In response, in every instance that the teaching is modified, the rejection provides what the teaching teaches, what the teaching does not discuss, a teaching that
illustrates that the art finds the lacking element to be suitable for similar intended uses; and reasoning for making such a combination, including: benefits of the use of said element, or that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success. Therefore all reasons of obviousness are proper based on MPEP 2144.

It is asserted, that on pages 3 to 6 of the Office action, the Examiner discusses claim 1. The Examiner provides a response to the Applicant's arguments in relation to claim 1 on pages 14 to 18 of the Office action. The Applicant addresses the points made by the Examiner in detail below. On page 3, under the heading "Independent Claim 1", the Examiner asserts that Finnigan "teaches methods of making edible formulations comprising edible fungal particles of a filamentous fungus" and reference is made to [0007] of Finnigan. However, the Examiner has overlooked the fact that the invention in Finnigan at [0007] and in claim 1, discloses "a solid first food ingredient". In contrast, the present invention discloses formulations which include "at least 50 wt% of water" which is far in excess of any water which might be included in a solid of the type described in Finnigan. 



It is asserted, Applicant notes that Finnigan is significantly dissimilar compared to claim 1 of the present application. Finnigan is concerned with solid food ingredients. A skilled person is taught by Finnigan, for example in Example 3, that such solid materials are produced by spray drying of dispersions of mycoproteins. Thus, Finnigan is concerned with a different material (a different state of matter) compared to the 
material of the present invention. Consequently, it is submitted that the Examiner's arguments, based on Finnigan as a primary document, are clearly flawed, even at this stage. 
	In response, Finnigan teaches edible formulation comprising edible fungal particles of a filamentous fungus and calcium ions, and the claim is toward edible formulation comprising edible fungal particles of a filamentous fungus and calcium ions, therefore the subject matter is analogous.
However, the Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).

It is asserted, that the fact that the most general statement in Finnigan is silent as regards other components, does not amount to a specific disclosure of "0 wt% of components... derived from animals". In fact, Finnigan discloses inclusion of milk as a base in its embodiments. 


It is asserted, that the paragraph referenced by the Examiner (paragraph [0015]) in fact describes, as a preferred embodiment the provision of "at least 50 wt% of said edible fungal particles on a dry weight basis" which is outside the scope of claim 1. Claim 1 requires there to be at least 50 wt% of water and, furthermore, as discussed above, the Applicant notes that Finnigan describes a solid first food ingredient which implies a very high level of solid material. It is respectfully submitted that the careful cherry-picking by the Examiner of isolated passages from Finnigan and attempting to use such passages, without any clear motivation, is an unsupportable method for assert obviousness. 
In response, the claims are toward an edible formulation comprising at least 50 wt% of water.  Finnigan teaches these types of compositions have up to 20 wt% water (0016), and Finnigan2 provides similar composition comprising at least 50 wt% water, as discussed in the rejection above. Further, Finnigan is clear that the foodstuff may be prepared a drink (0044), which further shows that when the modified teaching, in Finnigan2 show anticipatory amounts of water, that is does not destroy the primary teaching, and this argument is not persuasive.

It is asserted, that The Examiner acknowledges that Finnigan does not disclose calcium ions but then cites Morimoto which is said to teach methods "of making nutritional compositions with fibrous proteinaceous material...". The Examiner appears to equate the reference to "fibrous proteinaceous material" in Morimoto with the edible fungal particles of a filamentous fungus of the claims of the present application. This approach is flawed and unsupportable. Morimoto selects a extrudable formulation which includes an isolated protein such as a caseinate (page 2, lines 13 to 15 of Morimoto). This is a pure protein material. In sharp contrast, fungal particles of a filamentous fungus do not consist of protein but are complex, naturally-produced, preformed, filaments. In contrast, Morimoto is concerned with using protein-containing solutions, and extruding those to produce fibres. A skilled person clearly understands that 7 
"edible fungal particles of a filamentous fungus" are very significantly different to the protein solutions which are extruded in Morimoto. The edible fungal particles of a filamentous fungus of claim 1 are preformed, complex, biological particles. They include a cell wall which may comprise chitin and/or chitosan and/or polymeric glucosamines, amongst others. An exemplary structure of a filamentous of a fungus is illustrated in the diagram below. Filamentous fungus may include significant amounts of cell wall which are not exclusively protein; and include protein, along with other components such as soluble carbohydrate and fat. Such filamentous fungus is not equivalent to the protein solutions of Morimoto and is not equivalent to the extruded fibres produced by coagulating the proteinaceous material of Morimoto. Thus, it is respectfully submitted that the Examiner's arguments are flawed and a skilled person would not regard both 
Applicant respectfully submits that the Examiner's comments are based on an incorrect premise. As discussed above, Applicant's claim is limited to edible fungal particles of a filamentous fungus which are not equivalent to the protein solutions of Morimoto which are extruded and gelled in a gelling bath to produce filaments. As discussed, the edible fungal particles of the present invention are complex biologically produced particles including complex biochemistries and compositions which include some protein, in conjunction with a range of other material, including a robust cell wall. 
The Examiner seems to suggest some sort of combination of Finnigan with Morimoto, to include the calcium ions of Morimoto. However, the Finnigan material is already an edible fungal particle of a filamentous fungus. That is, it is already a preformed biological structure; a preformed, filamentous, natural-occurring material. In contrast, Morimoto uses calcium ions to cause gelation of the protein-containing solutions to form the filaments. Only after such gelation, are fibrous proteinaceous materials produced 
Accordingly, a skilled person would not use calcium with the filamentous fungus of Finnigan because Morimoto teaches calcium is used to produce fibres from solutions. In contrast, the fibres of Finnigan already exist so do not need to be produced (by use of calcium or otherwise). So there is no motivation from Morimoto to use calcium with the already formed filamentous fungus of Finnigan. 
There is absolutely no motivation for a skilled person to combine Finnigan with calcium ions of Morimoto. Since Finnigan already describes edible fungal particles of a filamentous fungus, there is no need (and therefore no motivation), to add calcium ions, because, in Finnigan, the edible fungal particles of a filamentous fungus are already present. Absent motivation, a skilled person would not combine Finnigan with the calcium ions of Morimoto, because there is no motivation to do so and any teaching in FAO does not change this fact. Thus, the features referred to by the Examiner are not obvious over any combination of Finnigan, Morimoto and FAO. 
In response, Applicant's claim is not limited to edible fungal particles of a filamentous fungus, as asserted.  The claim is toward an edible formulation (i.e. anything edible), comprising (i.e. open to) any food ingredient.
Further, reasons for motivation when combining reference does not originate from the claim, however, from the primary teaching that the reference is being combined with, therefore, since both Finnigan and Morimoto each teach methods of making edible nutritional compositions comprising fibrous proteinaceous materials [Finnigan (0016-
As for a skilled person not using calcium with the filamentous fungus of Finnigan because Morimoto teaches calcium is used to produce fibers from solutions and Finnigan already has fibers: One seeking for information on imparting calcium ions to a food composition would no look away from the calcium based on its physical structure. Morimoto is applied to provide calcium ions, the matter of said ions being in an analogous form of ingredients used by Finnigan, does nothing to destroy Finnigan’s teaching. Finnigan does not limit the amount of fiber in the composition made, nor do the claims.

It is asserted, that Claim 1 requires the fungal particles to have "a number average length of greater than 200 pm". The Examiner acknowledges that, in Finnigan, the length is "less than 200 pm" (i.e, outside the scope of Applicant's claim 1) and the Examiner refers to [0023] (although the Applicant notes dimensions are in fact stated in [0005] and claim 1 of Finnigan). Thus, the Applicant notes that, firstly, the sizes referred to in claim 1 are not specifically disclosed in Finnigan. In fact, the invention in Finnigan is specifically concerned with "a size reduction process" for example as described at [0023], to enable spray drying (Example 3) and preparation of various foodstuffs as described in subsequent examples. The Examiner asserts that "one of skill in the art of blending and/or homogenizing would have a reasonable expectation of success in achieving a desired particle size...". However, the question should be whether a skilled person would be motivated to go against the specific teaching in Finnigan and, for some 
In response, Finnigan does not teach away other particle sizes, therefore Finnigan2, does not go against the specific teaching in Finnigan.

It is asserted, that it should also be borne in mind that Finnigan is concerned with production of a solid food ingredient, which does not include the levels of water, by way of example, as described in accordance with the present invention. There is absolutely no motivation for a skilled person to increase the particle sizes in the manner asserted by the Examiner. Absent motivation, and bearing in mind the teaching of Finnigan, the invention as described in claim 1 is not obvious over Finnigan in combination with any other document. 
It is the Applicant's view that Finnigan discloses particle sizes of less than 200 pm (and the specific examples in Finnigan are far smaller than 200 pm) and therefore is not relevant to the claims of the present application. However, the Examiner then goes on to cite Finnigan 2 and asserts that the document would be combined with the other documents to render obvious claim 1. 
The Applicant respectfully submits that the Examiner's combination of Finnigan and Finnigan 2, in an attempt to make up for the fact that Finnigan does not disclose particle sizes in accordance with the present invention, is flawed. The Examiner asserts that it would be obvious to modify the method of Finnigan to include fungal particles having an average length as claimed in Finnigan 2. This argument, firstly, ignores the 
Secondly, the Examiner suggests that the motivation to combine Finnigan and Finnigan 2 is "because Finnigan 2 illustrates that the art finds said average number fungal particle length to be suitable for similar intended uses, including methods of making edible formulations comprising edible fungal particles of filamentous fungus having a defined length". In response, however, Finnigan and Finnigan 2 do not relate to "similar intended uses". As discussed, Finnigan is concerned with a solid food ingredient and makes various disclosures in relation to the preparation of such ingredients, including in relation to the fungal particle length. On the other hand, Finnigan 2 addresses a problem associated with the gelling of a proteinaceous material, namely gluten. Essentially, the objective of Finnigan 2 is to slow down the gelling of gluten, to allow other ingredients to be mixed into it. It solves the problem by adding a specified (small) amount of filamentous fungus into the mix. Thus, it is clear that the use described in Finnigan is significantly different compared to the use described in Finnigan 2. It should also be noted from Finnigan 2 that relatively small amounts of filamentous fungus are actually used (see Table 1) which, in each case, uses no more than 2 wt% of fungus. In contrast, the amount of gluten is in excess of 20 wt% and the amount of water is in excess of 67 wt%. Thus, the formulations include large amounts of water, in contrast to the solid first food ingredient of Finnigan. It is clear that Finnigan and Finnigan 2 relate to different formulations, including different levels of water - one is a solid first food ingredient, the other includes gluten and addresses a specific problem in relation to gluten. In no way do the two documents relate to "similar intended uses". 

As referred to above, there needs to be a motivation to make a combination to attack claim 1 on the basis of obviousness. The prior art cannot be regarded as a huge reservoir of features to be cherry-picked and mixed and matched. The Applicant has discussed above the lack of motivation to make the asserted combinations in relation to various of the components in claim 1. It is the Applicant's submission that there is clearly no motivation to arrive at the subject-matter of claim 1. 
In response, Finnigan does disclose said particles are in a drink, as discussed above, therefore they do have a water content and this argument is not persuasive.  Further, Finnigan does not limit teach away other particles sizes, a teaching of one way is not a teaching away, therefore this argument is not persuasive. As for the two references not being analogous, both are toward being compositions with fillamous fungus (see their abstracts), therefore this argument is also not persuasive.  

It is asserted, that the types of material to which Finnigan 2 relates, namely gluten-like materials which, tend to increase in viscosity, meaning that other ingredients cannot be formulated with them. Thus, the references allegedly supporting the "water" referenced by the Examiner, do not provide any such support. 
In response, both Finnigan ‘461 and Finnigan2 ‘080, in the abstract, make crear that the fungal particles can be used to make a wide variety of foodstuffs, similarly to the broad edible composition made, therefore this argument is not persuasive.

It is asserted, that the Examiner’s Response to Remarks, in the previous Office Action, are flawed: Morimoto is not analogous to Finnigan or Finnigan 2 because the filaments are naturally-occurring filamentous fungus, not human made as in Morimoto.  
In response, it is noted that Applicant claims an edible composition that is broad as the art provides.  Morimoto (ti.) and Finnigan (0002) and Finnigan 2 (0002) are toward meat substitutes, therefore they are toward similar intended use, methods of making meat analogues/substitutes.

It is asserted, that the Examiner discusses claim 5 at the bottom of page 6 and onto page 7 and provides a response to arguments on page 19. However, the Applicant respectfully points out that claim 5 specifies the amount of "extracellular calcium ions". Morimoto does not include any extracellular calcium ions because it does not include any cells. As discussed extensively above, Morimoto does not include edible fungal particles of a filamentous fungus, which are essential features of claim 1. Extracellular means outside cells. There is no basis for the Examiner to regard the Morimoto arrangement which does not include cells, as including extracellular (or even intracellular) calcium ions. It simply does not. 
In response, with regard to the prior art, the term/phrase "extracellular calcium ions" encompasses calcium ion added versus those inherently provided within the edible fungi (per pg. 2, line 18+ of the pending Specification). This is reasonable since it uses the pending Specification as guidance.


In response, this is another piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole because the modified teaching provides the claimed amount of calcium ions (Morimoto) based on the amount of filamentous fungus (Finnigan).

It is asserted, that Claim 6 has been amended to make it clear that the amount of calcium ions is based on the amount of filamentous fungus "on a dry matter basis". The Applicant's above comments in relation to claim 5 apply to those in claim 6. Morimoto does not disclose a filamentous fungus. It does not therefore disclose the amounts specified in claim 6. The Applicant notes on page 20 of the Office action, lines 3 to 5, the Examiner provided a response in relation to claim 6 in that "claim 6 does not require that the total amount of calcium ions is to a weight of filamentous fungus based on a dry matter basis, in the formulation". The Applicant has now resolved that by including the reference to "on a dry matter basis" in claim 6 to fully address and overcome the rejection. Claim 6 is non-obvious. 
In response, please see the modified rejection above that was necessitated by said amendments.


In response, the reference to claim 1 is to provide where the rejection already discusses the claimed subject matter, not to denote claim dependency, therefore this argument is not persuasive.

It is asserted, that The rejection of claim 7 is based on Finnigan 2. Finnigan 2 has been discussed extensively above. The Examiner suggests that "Finnigan 2 teaches the use of less than 7.5 wt%...". However, nowhere in the document is there a reference to 7.5 wt%. Thus, the alleged support for the Examiner's rejection is immediately flawed. 
The Examiner refers to [0018] of Finnigan 2 and suggests that it refers to "vegetable pea protein". Thus, the Examiner's statement as to what Finnigan 2 allegedly teaches is wrong. In fact, Finnigan 2 involves, as discussed above, gluten, in a major amount, and a very small amount of filamentous fungus. In particular, it will be noted from paragraph [0006] of Finnigan 2 that the amount of "said proteinaceous material to the weight on a dry matter basis of said fungal particles in said composition is greater than 1". This means that the proteinaceous material of Finnigan 2 (eg gluten) is greater than the amount of filamentous fungus. However, claim 14 requires the amount of protein source (A) to be less than 20%. Claim 1 of the present application requires the level of 
	In response, claim 7 require wherein said edible formulation includes at least 0.100 wt% and less than 1 wt% of calcium ions in total, on a dry weight basis; and wherein said edible formulation includes at least 50 wt% of water.
The rejection of record provides Calcium Ion and Water sections which discuss these limitations (also recited in claim 1). The exact same rejection is provided for claim 28 as claim 1, therefore the discussions of claim 1 are incorporated into the rejection of claim 28. 

It is asserted, that the Examiner's argument against claim 16 is based on a ratio of acetate ions "divided by the wt% of filamentous protein". However, claim 16 is in terms of the wt% of filamentous fungus. There is no basis for the Examiner to ignore the reference in claim 16 to "filamentous fungus" and equate "filamentous fungus" with "filamentous protein". Such materials are different and the aforementioned as discussed extensively above. Accordingly, the basis for the Examiner's objection is flawed. Morimoto does not disclose inclusion of a filamentous fungus so the Examiner's arguments are irrelevant and claim 16 is not obvious. 
In response, claim 16 is met by the division of Morimoto’s calcium by Finnigan’s amount of filamentous fungous, as also discussed in claim 18, therefore this argument is not persuasive, and the rejection of record has been updated for clarification of this.



It is asserted, that the Examiner has misinterpreted Finnigan 2 and in particular paragraph [0017] thereof. That paragraph reads as follows: the mixture increases, for example by at least 25%, so that the proteinaceous material develops a texture What paragraph [0017] is describing is how to establish whether any particular "proteinaceous material" complies with the proteinaceous material of the invention in Finnegan 2. paragraph [0017] presents a test which involves mixing the proteinaceous material with 75 wt% of water and then testing viscosity. There is no suggestion that the test in paragraph [0017] is a food stuff. It is a test and nothing more. With respect, the Examiner has misinterpreted the paragraph and therefore the paragraph does not support the suggestion that "in Finnigan 2 [there is provided] the use of at least 50 wt% of water...". 
In response, Finnigan2 states: [0001] This invention relates to a composition comprising a proteinaceous material, its preparation and use and particularly although not exclusively relates to a foodstuff comprising a proteinaceous material. Therefore paragraph 0017 is particularly toward foodstuff, even though it could also apply to other things. Further, Finnigan2 does not state the subject matter of paragraph 0017 is a test, it is discussion that protein-containing material is mixed with water at a certain temperature to develop a texture. Since the protein-containing material and the water are edible, the composition made therein is a food, therefore this argument is not persuasive.


In response, said typo is corrected herein, the Office appreciates it being pointed out, and humbly apologizes.

It is asserted, that the Examiner appears to combine Finnigan and Finnigan 2 and asserts that, in Finnigan 2, there is provided "at least 80 wt%" water. However, given that the claims in the present application require at least 20 wt% of filamentous fungus, along with other ingredients, the formulation of claim 22 cannot include "at least 80 wt% water" so the Examiner's arguments are unsupportable. 
In response, the modified teaching provides ranges of filamentous fungus and water that encompasses the claimed ratio, and the claims do not limit the filamentous fungus and water to only a specific amount, therefore this argument is not persuasive.

It is asserted, that Applicant reiterates that claim 28 is non-obvious and there is no basis for the Examiner's arguments. In particular, the Examiner bases the attack on claim 28 on Finnigan and specifically refers to [0077] of Finnigan. That paragraph is just a general statement talking about hydration. For example, it is relevant to Example 2 in Finnigan which investigates homogenisation (which is irrelevant to the invention in claim 1 of the present application) and which may use water.


It is asserted, that there is far more to claim 28 than the features referred to by the Examiner and they have been discussed above. The Examiner has not provided any support for any alleged motivation for modifying the prior art and arriving at the subject matter of claim 28. The Applicant believes no such motivation can plausibly be referenced and therefore the unsupported rejections of claim 28 should be withdrawn. Claim 28 is therefore non-obvious. 
In response, obviousness of the rejection of claim 28 over Finnigan (2004/0197461) in view of Morimoto (4,554,166), FAO and Finnigan2 (2006/0105080) is provided in rejection of record. Discussion toward claim 28 in the rejection of record only discusses limitation not previously discussed, however, provided by the rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793